Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 recite the limitations a color filter layer, disposed between the first touch metal layer and the second touch metal layer, wherein a configuration of the color filter disposed between the first touch meal layer and the second touch metal layer causes a center line of the OLED device layer to approximately coincide with a neutral plane of the stacked structure of the OLED folding display. According to [0042] and FIG. 4 of the present disclosure, the color filter layer can prevent reflection of light, and can not only function as a polarizer, but the color filter layer is disposed between the first touch metal layer and the second touch metal layer, making a center line B-B of the OLED device layer is easily close coincide with the neutral plane of the stacked structure of the OLED folding display, and reducing the bending stress of the OLED folding display. The closest prior art references US 9419065 (Degner et al), US 20190157609 (Suzuki) and US 20180356859 (An) do not disclose or suggest either alone or in combination the limitations as set forth in the claim. Claims 2-10 and 12-20 depend from these claims respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/08/21